COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-16-00036-CV


ESTATE OF JULIA HOPE GERALD
HOOD, DECEASED




                                   ----------

          FROM PROBATE COURT NO. 2 OF TARRANT COUNTY
                TRIAL COURT NO. 2012-PR02962-2-F

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      In this interlocutory appeal, Appellants David Ringer and the Ringer Law

Firm appeal from the trial court’s order denying their special appearance. See

Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(7) (West Supp. 2016).        We




      1
      See Tex. R. App. P. 47.4.
reverse and render judgment dismissing Appellees’ claims against Appellants for

lack of personal jurisdiction.

                                 I. INTRODUCTION

      On July 18, 2006, Julia Hope Hood died. She was a Mississippi resident

at the time of her death, and she left a will naming her niece, Lola Rose Gerald

Webb, as executrix of her estate. With the exception of a few special bequests

of personal property, Julia’s will directed that as soon as possible after her death,

Webb convert her estate to cash and then distribute the cash estate to the

beneficiaries named in the will. Julia’s estate at the time of her death included an

approximately fifteen-acre parcel of real property situated in Tarrant County,

Texas (Texas Property), and her will named several individual and corporate

beneficiaries who were scattered across the states of Mississippi, Indiana, South

Carolina, Tennessee, Ohio, and Texas.         The Appellees here—James Hood;

Sowers of Seed, a Charitable Corporation; John “Jackie” Hood; Patricia Hood

Ritchie; Billy Ray Hood; Tim Hood; and Cheryl Hood Key—are all of the Texas

beneficiaries named in Julia’s will.

      The probate of Julia’s estate took several years and involved court

proceedings in both Mississippi and Texas. Along the way, disputes between

Appellees and Webb emerged, particularly with respect to Webb’s handling of

the Texas property, and Appellees eventually sued her in a Texas court as a

result. But Appellees’ dispute with Webb is not what this appeal is about; that

particular dispute was settled in September 2014 and dismissed. This appeal is

                                         2
about another case Appellees filed in a Texas court related to the probate of

Julia’s will. In March 2015, Appellees sued Appellants, the Mississippi lawyer

and law firm who assisted Webb in probating Julia’s will in Mississippi. Appellees

allege that Ringer assisted in wrongfully forcing them to release their claims

against Webb before they could receive their inheritance.         They claim that

Ringer’s conduct constituted fraudulent inducement, tortious interference with

inheritance, and extortion.2 The sole issue we must decide is whether a Texas

court has jurisdiction to hear those claims.

                   II. BACKGROUND AND PROCEDURAL FACTS

      We begin in Mississippi. After Julia’s death, Webb hired Ringer to assist

her in probating Julia’s will. Ringer is a lawyer who is licensed to practice law in

Mississippi, and he operates a law firm that does business as the Ringer Law

Firm. The Ringer Law Firm has three office locations, all of which are situated in

Mississippi, and it does business exclusively in Mississippi.      Ringer initiated

probate proceedings in a Mississippi chancery court (Mississippi Probate

Proceeding), which admitted Julia’s will to probate on November 1, 2006. During

the course of the Mississippi Probate Proceeding, Ringer filed petitions on

Webb’s behalf asking the Mississippi chancery court to authorize her to manage

the Texas property in various respects. The Mississippi chancery court granted

those petitions.

      Appellees claim that the Ringer Law Firm is liable for Ringer’s allegedly
      2

wrongful conduct based upon the theory of respondeat superior.

                                         3
      Relying on the Mississippi chancery court’s orders, Webb took substantial

action with respect to the Texas Property. She retained a Texas attorney, who

advised her about the title to the surface and mineral estates, the potential of

granting a pipeline easement on the surface estate, and the potential of granting

an oil and gas lease. She secured two appraisals in 2009, executed an oil and

gas lease in November 2009, extended that lease in May 2012, secured another

appraisal in November 2012, entered into multiple listing agreements with a

Texas realtor to sell the property, and marketed the property for sale. She did all

of those things without ever being appointed as representative of Julia’s Texas

estate by a Texas court or informing Appellees of her actions.

      Appellees eventually filed an application for ancillary probate of a foreign

will in the Tarrant County, Texas probate court, apparently in November 2012

(Texas Probate Proceeding). See Tex. Est. Code Ann. § 501.001 (West Supp.

2016), § 501.002 (West 2014) (formerly Tex. Prob. Code. Ann. §§ 95(a), (b)).

They then filed four ancillary suits against Webb in the Texas Probate

Proceeding, advancing claims related to her alleged unauthorized handling of the

Texas Property.

      By late September 2013, all of the Appellees except Billy had retained a

Mississippi lawyer to appear and represent their interests in the Mississippi

Probate Proceeding.     On October 11, 2013, while Appellees’ claims against

Webb were still pending in the Tarrant County probate court, Ringer filed a

petition in the Mississippi chancery court seeking to close Julia’s estate. The

                                        4
petition stated that other than the Texas Property, the only remaining assets in

Julia’s estate were two checking accounts containing a little more than $125,000.

Ringer sought authority from the Mississippi chancery court to withhold those

remaining assets until Julia’s beneficiaries delivered a full and final release of any

claims they may have had against Webb as a result of her handling of Julia’s

estate, specifically including any claims arising under the laws of Mississippi or

the laws of Texas. Ringer’s petition to close Julia’s estate was set for hearing on

December 2, 2013.

      Ringer served the petition and hearing notice on the then-represented

Appellees by mailing the petition and notice to their counsel of record at his

Mississippi mailing address.     Because Billy was not yet represented, Ringer

directly mailed him a copy of the October 11, 2013 petition, hearing notice, and a

draft release that he could execute to release any claims he may have against

Webb as a result of her handling of Julia’s estate. Ringer also included a cover

letter which stated, in pertinent part, that a release was enclosed that Billy would

need to date, sign, have notarized, and return to Ringer in an enclosed postage-

paid envelope, and which would “be held until [Billy’s] next distribution check

issue[d] from . . . Webb.”         Within a few days after he received this

correspondence, Billy retained a Texas lawyer to represent him. By November

27, 2013, Billy had also joined with the other Appellees in retaining a Mississippi

lawyer, who filed Appellees’ response to Ringer’s October 11, 2013 petition in the

Mississippi Probate Proceeding, and who appeared on their behalf at the

                                          5
December 2, 2013 hearing.          At the hearing, the Mississippi chancery court

granted Ringer’s petition to close Julia’s estate, and on January 8, 2014, it

entered a final judgment. The judgment provided, in part, that “[u]pon the receipt

of Releases [releasing any claims against Webb for her handling of Julia’s estate]

from each [e]state beneficiary, . . . that [e]state beneficiary is to receive the

distribution” set forth in the final judgment.

      After the Mississippi chancery court entered its final judgment, Ringer

mailed to Appellees’ Mississippi attorney at his Mississippi mailing address

correspondence stating, “Should any of your clients seek to act in accordance

with the Judgment entered on January 8, 2014, enclosed are the Releases which

would need to be exchanged for [distribution] checks.”            Ringer enclosed

proposed releases for each Appellee to execute. The record reflects, however,

that Appellees did not execute the releases at that time, and they continued

litigating their claims against Webb in the Texas Probate Proceeding. During the

course of that litigation, the Texas probate court entered an order on July 7,

2014, in which it, among other things, questioned the validity of the portion of the

Mississippi chancery court’s January 8, 2014 final judgment requiring Appellees

to execute a release of claims against Webb in order to receive the final

distribution from Julia’s estate. Then, on August 29, 2014, while represented by

counsel, Billy executed a release of claims against Webb.3             Litigation of


      3
       We observe that the form of the release that Billy ultimately signed differs
in a few nonsubstantive ways from the release that Ringer included in the
                                           6
Appellees’ claims against Webb ended shortly thereafter when, in September

2014, a court-approved settlement agreement was reached.

      Having resolved their claims against Webb, Appellees then filed this suit

against Appellants in the Texas probate court for fraudulent inducement, tortious

interference with inheritance, and extortion.      In response, Appellants filed a

special appearance, arguing that the Texas probate court lacked personal

jurisdiction over them. The trial court referred Appellants’ special appearance to

an associate judge, who denied it. See Tex. Gov’t Code Ann. § 54A.207 (West

2013). Appellants thereafter requested a de novo hearing before the trial court,

which held an evidentiary hearing on January 13, 2016. See id. at § 54A.216.

      At the evidentiary hearing, Billy testified that he was a life-long Texas

resident; that he had never met Ringer or talked to him on the telephone; that he

had never met anyone else from the Ringer Law Firm or talked to anyone else

from the Ringer Law Firm on the telephone; and that no one from the Ringer Law

Firm had ever come to Texas to meet with him. He further testified that other


October 11, 2013 correspondence that he mailed to Billy at his Texas mailing
address. For instance, the release Ringer included in the October 11, 2013
correspondence stated that Billy would be releasing Webb from all claims “arising
under the laws of all jurisdiction [sic], specifically including Texas and Mississippi,
whatsoever . . . .” The release that Billy ultimately signed, however, stated that
he would be releasing Webb from all claims “arising under the laws of all
jurisdictions, whatsoever, specifically including Texas and Mississippi . . . .”
Moreover, the release Ringer included in the October 11, 2013 correspondence
was double-spaced, whereas the release Billy signed was single-spaced. And
the font of the release provided in the October 11, 2013 correspondence differs
from that of the release Billy signed.

                                          7
than exchanging some emails with Ringer that were unrelated to the claims in

this lawsuit, the only contact he ever had with Ringer or the Ringer Law Firm was

one correspondence that Ringer mailed to him at his Texas mailing address

while       the     Mississippi   Probate   Proceeding   was   still   pending.   That

correspondence included a letter from Ringer that stated, in pertinent part, as

follows:          “Dear Estate Beneficiaries: Recipients of this letter are [e]state

[b]eneficiaries of [Hood’s estate]. Enclosed: . . . [a] Release which you would

need to date, sign, have notarized, and remit in the enclosed . . . envelope.

Same will be held until your next distribution check issues from . . . Webb.”4 A

proposed release of Webb was included, as well as a postage-paid return

envelope addressed to the Ringer Law Firm in Florence, Mississippi.               Billy

testified that his understanding of the correspondence was that if he did not sign

the release, he would be in violation of the law and would not receive his

inheritance. He testified that he ultimately signed the release in front of a notary

in Texas.

        The trial court also admitted an affidavit from Ringer. He testified in his

affidavit that he was a Mississippi-licensed attorney who had resided in

Mississippi for the previous twenty years. He stated that he had never been


       In addition to containing Billy’s name and Texas mailing address, the
        4

addressee portion of this letter also included the names and mailing addresses of
the other unrepresented, non-Texas beneficiaries of Julia’s estate in Indiana,
South Carolina, Ohio, Mississippi, and Tennessee, indicating that Ringer had
sent the same correspondence directly to those beneficiaries as well.

                                              8
licensed to practice law in Texas, had never had a law office in Texas, had never

been registered to do business in Texas, and had never had a registered agent

in Texas. He further testified that he did not own property in Texas, had never

paid taxes in Texas, and with the exception of this lawsuit, had never sued or

been sued in Texas. Additionally, he stated that he had never represented any

client in proceedings pending before a Texas court and that all of the legal

services he and the Ringer Law Firm provided to Webb were performed in

Mississippi. With respect to the Ringer Law Firm, Ringer testified that its offices

are all situated in Mississippi, that it does business solely in Mississippi, that it

does not solicit business or employees from Texas, and that it does not own any

property in Texas. He stated that the Ringer Law Firm had never paid any taxes

in Texas, had never been sued in Texas with the exception of this lawsuit, and

that none of its employees have ever been licensed to practice law in Texas.

      After considering this evidence, the trial court denied Appellants’ special

appearance, finding that it had specific jurisdiction over Appellants, though it

declined to file findings of fact and conclusions of law. Appellants timely filed this

interlocutory appeal. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(7). In

one issue, Appellants contend that the trial court erred by denying their special

appearance because they negated all possible grounds for personal jurisdiction.




                                          9
III. STANDARDS AND BURDENS IN REVIEW OF PERSONAL JURISDICTION

                               A. APPELLATE PRISM

      The standards of review and the burdens of proof applicable to our review

of a trial court’s ruling on a special appearance are well established. Whether a

trial court has personal jurisdiction is a question of law. BMC Software Belg.,

N.V. v. Marchand, 83 S.W.3d 789, 794 (Tex. 2002). A plaintiff has the initial

burden to plead sufficient allegations to bring a nonresident defendant within the

provisions of the Texas long-arm statute. Kelly v. Gen. Interior Constr., Inc.,

301 S.W.3d 653, 658 (Tex. 2010); Retamco Operating, Inc. v. Republic Drilling

Co., 278 S.W.3d 333, 337 (Tex. 2009). Once a plaintiff sufficiently pleads such

jurisdictional allegations, the burden shifts to the defendant to negate the bases

of personal jurisdiction asserted by the plaintiff. Kelly, 301 S.W.3d at 658; Moki

Mac River Expeditions v. Drugg, 221 S.W.3d 569, 574 (Tex. 2007).

      In determining whether the nonresident defendant sufficiently negated the

pleaded bases for personal jurisdiction, the trial court frequently must resolve

questions of fact. BMC Software, 83 S.W.3d at 794. While we review de novo

the trial court’s legal conclusion that personal jurisdiction exists, any supporting

findings of fact are reviewed for factual and legal sufficiency. Id. Because the

trial court did not enter findings of fact and conclusions of law here, we infer that

the trial court made all fact findings that have support in the record and that are

necessary to uphold its ruling.      See Moki Mac, 221 S.W.3d at 574; BMC

Software, 83 S.W.3d at 795.       However, when, as here, the appellate record

                                         10
includes the reporter’s and clerk’s records, these implied fact findings are not

conclusive and may be challenged for legal and factual sufficiency.           BMC

Software, 83 S.W.3d at 795. If the trial court’s inferred findings are supported by

sufficient evidence, we must decide as a matter of law whether those facts

negate all bases for personal jurisdiction. Id. at 794.

                    B. LONG-ARM STATUTE AND DUE PROCESS

      A special appearance challenges the trial court’s personal jurisdiction over

a defendant.     Texas courts may not exercise personal jurisdiction over a

nonresident defendant unless federal due process requirements and the Texas

long-arm statute are satisfied. Tex. Civ. Prac. & Rem. Code Ann. §§ 17.041–

.042 (West 2015); Helicopteros Nacionales de Colom., S.A. v. Hall, 466 U.S.
408, 412–13 & n.7, 104 S. Ct. 1868, 1871 & n.7 (1984). The Texas long-arm

statute and the requirements of due process are coextensive; thus, the long-arm

statute is satisfied if the exercise of personal jurisdiction comports with federal

due process. See Guardian Royal Exch. Assurance, Ltd. v. English China Clays,

P.L.C., 815 S.W.2d 223, 226 (Tex. 1991). Federal due process is satisfied if

(1) the nonresident defendant has “minimum contacts” with Texas and (2) the

exercise of personal jurisdiction over the nonresident defendant does not offend

“traditional notions of fair play and substantial justice.” Int’l Shoe Co. v. Wash.,

Office of Unemp’t Comp. & Placement, 326 U.S. 310, 316, 66 S. Ct. 154, 158

(1945).



                                         11
                               1. Minimum Contacts

      Minimum contacts are present when a nonresident defendant “purposefully

avails itself of the privilege of conducting activities within the forum State, thus

invoking the benefits and protections of its laws.” Hanson v. Denckla, 357 U.S.
235, 253, 78 S. Ct. 1228, 1240 (1958). In determining purposeful availment, we

consider (1) the defendant’s own actions but not the unilateral activity of another

party, (2) whether the defendant’s actions were purposeful rather than “random,

isolated, or fortuitous,” and (3) whether the defendant sought “some benefit,

advantage, or profit by ‘availing’ itself” of the privilege of doing business in Texas.

Michiana Easy Livin’ Country, Inc. v. Holten, 168 S.W.3d 777, 785 (Tex. 2005).

The nonresident defendant’s contacts are considered as a whole and not in

isolation, focusing on the quality and not the quantity of the contacts. Retamco

Operating, 278 S.W.3d at 339; Guardian Royal, 815 S.W.2d at 230 n.11.

      A defendant’s contacts may give rise to two types of personal jurisdiction:

specific and general jurisdiction.    Moki Mac, 221 S.W.3d at 575–76.           When

specific jurisdiction is asserted, we focus on the relationship between the

defendant, the forum, and the litigation. Id. In short, the asserted cause of action

must “arise from or relate to” the nonresident defendant’s contacts with the

forum. Guardian Royal, 815 S.W.2d at 228. General jurisdiction, however, is a

more demanding test to meet than specific jurisdiction. General jurisdiction is not

dispute   dependent     but   requires    continuous    and    systematic    contacts.

Helicopteros, 466 U.S. at 414–16, 104 S. Ct. at 1872–73.

                                          12
                      2. Fair Play and Substantial Justice

      If minimum contacts are present, the nonresident defendant then bears the

burden to establish that the exercise of personal jurisdiction would offend

traditional notions of fair play and substantial justice. Knight Corp. v. Knight,

367 S.W.3d 715, 726 (Tex. App.—Houston [14th Dist.] 2012, orig. proceeding).

When the nonresident defendant has purposefully established minimum contacts

with the forum state, it will be rare that the exercise of jurisdiction over the

nonresident defendant would not comport with fair play and substantial justice.

Guardian Royal, 815 S.W.2d at 231.

                                IV. APPLICATION

      The trial court’s order denying Appellants’ special appearance expressly

states that it found specific jurisdiction over Appellants. Additionally, the parties

agree that neither Appellant has sufficient contacts with Texas for a Texas court

to exercise general jurisdiction over them. Thus, because there is no dispute that

Appellants’ contacts with Texas are insufficient to support general jurisdiction, we

confine our discussion to analyzing whether specific jurisdiction exists.

See Abruzzo, LLC v. Walesa, No. 04-12-00747-CV, 2013 WL 1225626, at *3

(Tex. App.—San Antonio Mar. 27, 2013, no pet.) (mem. op.); Appa Tech. Corp.

v. Mitchell, 225 S.W.3d 812, 817 n.1 (Tex. App.—Dallas 2007, pet. denied).

      Looking to Appellees’ pleadings, the only basis upon which Appellees

contend that Texas courts have specific jurisdiction over Appellants is that they

committed torts, in whole or in part, in Texas. See Tex. Civ. Prac. & Rem. Code

                                         13
Ann. § 17.042(2).        Appellants do not contend that Appellees’ allegations are

insufficient to satisfy the requirements of the Texas long-arm statute. See id.;

Moki Mac, 221 S.W.3d at 574–75; Michiana, 168 S.W.3d at 788. Appellants

contend, however, that a Texas court’s exercise of specific jurisdiction over them

in this case would not comport with due process because (1) they do not have

sufficient minimum contacts with Texas, (2) they do not have any contacts with

Texas that relate to the operative facts of Appellees’ claims, and (3) exercising

jurisdiction over them would offend traditional notions of fair play and substantial

justice. Because we agree with Appellants that they do not have sufficient Texas

contacts to support specific jurisdiction, we need not address their other

arguments. See Tex. R. App. P. 47.1.

                                A. MINIMUM CONTACTS

       Considering only Appellants’ own conduct and not the unilateral activity of

Appellees or any other third person, as we must, see Michiana, 168 S.W.3d at

785, the record reflects only one contact that could potentially support specific

jurisdiction:   the correspondence Ringer mailed to Billy at his Texas mailing

address. We conclude that this is an insufficient contact with Texas to support

specific jurisdiction.

       The facts of this case are analogous to those in Sussman v. Old

Heidelburg, Inc., No. 14-06-00116-CV, 2006 WL 3072092, at *1, *3 (Tex. App.—

Houston [14th Dist.] Oct. 31, 2006, no pet.) (mem. op.). In Sussman, Northern

Leasing Systems, Inc. (Northern), a New York corporation, had agreements to

                                          14
lease credit card verification equipment to Old Heidelberg, Inc. d/b/a Old

Heidelberg Inn (Old Heidelberg) and Shamu Lee’s, Inc. d/b/a Wellbread Bakery

(Wellbread). Id. at *1. Karim Zangeneh personally guaranteed payment on the

Old Heidelberg lease, and Jehangir Irani did likewise on the Wellbread lease. Id.

The Old Heidelberg and Wellbread leases evidently fell into default, and Northern

retained Joseph Sussman, a New York attorney, to assist in collecting the money

owed under the leases. See id. To that end, Sussman initiated separate debt

collection suits against Zangeneh and Irani in a New York court. Id. Sussman

also mailed a demand letter and a draft of the complaint directly to Zangeneh in

Texas. Id. at *1, *3.

      Old Heidelberg and Wellbread filed suit against Sussman in a Texas court,

alleging that Sussman’s mailing of the demand letter and draft complaint to

Zangeneh was fraudulent and that they had relied upon it in Texas to their

detriment. See id. at *1, *4. Sussman filed a special appearance, which the trial

court denied. Id. at *1. On appeal, Sussman argued that mailing the demand

letter and draft complaint to Texas did not constitute purposeful availment but

was instead merely a fortuitous contact with Texas. See id. at *2 & n.4. In its

minimum-contacts analysis, the court first noted that Sussman’s act of mailing

the demand letter and draft complaint to Texas was not attributable to him

personally because he performed it in his capacity as attorney for a nonresident

corporation in connection with foreign litigation.   Id. at *3 (citing Ross F.

Meriwether & Associates, Inc. v. Aulbach, 686 S.W.2d 730, 731 (Tex. App.—San

                                       15
Antonio 1985, no writ)). The court additionally observed that Sussman’s act of

mailing the demand letter and draft complaint to Texas did not constitute

purposeful availment for the same reason: because he performed it in New York

in representation of his New York client in connection with pending New York

litigation. Id. at *3. Given that context, the court held that the receipt of the

demand letter and draft complaint in Texas was merely a fortuitous contact with

Texas because Sussman had no control over the location of his client’s debtors.

Id.

      The same reasoning applies here. The record reflects that Ringer’s only

contact with Texas was made in his capacity as Webb’s attorney in connection

with the Mississippi Probate Proceeding. In that capacity, he filed a petition to

close Julia’s estate, wherein he asked the court to authorize Webb to withhold

each beneficiary’s share of the approximately $125,000 remaining in Julia’s

estate until they released her from all liability relating to her conduct in handling

Julia’s estate in both Mississippi and Texas. Because Billy had not at that time

joined with the other Appellees in retaining Mississippi counsel to represent him

in the Mississippi Probate Proceeding, Ringer mailed the petition to close, notice

of hearing, proposed release, and cover letter directly to him at his Texas mailing

address. Given this context, Ringer’s sole contact with Texas occurred merely

because of the fortuitous circumstances that Billy happened to be one of Hood’s

beneficiaries; that unlike the other Appellees, Billy had not yet retained



                                         16
Mississippi counsel when Ringer filed the petition to close Julia’s estate; and that

Billy happened to live in Texas, circumstances over which Ringer had no control.5

      Appellees contend that the correspondence Ringer sent to Billy was part of

a scheme that Ringer designed to induce Appellees to release any claims they

had against Webb, to force them to dismiss their claims against her that were

pending in the Texas probate court, and to circumvent judicial oversight of Julia’s

Texas estate by the Texas probate court. They argue that in order to accomplish

this plan, Ringer mailed the correspondence to Billy, which falsely represented

that he was not entitled to receive his inheritance until he released any claims he

may have had against Webb.             They maintain that Billy relied on that


      5
        The conclusion that Ringer’s contact with Texas was merely fortuitous
rather than purposeful is further supported by two additional considerations.
First, as we noted above, in addition to Appellees, Julia’s will named several non-
Texas beneficiaries, who are not parties to this appeal, and who, like Billy, had
not retained counsel in the Mississippi Probate Proceeding. The cover letter
Ringer included in the October 11, 2013 correspondence he mailed to Billy
indicated that Ringer had mailed the exact same correspondence and enclosures
directly to each of Julia’s non-Texas beneficiaries residing in Mississippi, Indiana,
South Carolina, Tennessee, and Ohio. Thus, had Billy resided in one of those
states rather than Texas, Ringer presumably would have interacted with him the
exact same way. See Searcy v. Parax Res., Inc., 496 S.W.3d 58, 74–75 (Tex.
2016) (observing that the fact that nonresident defendant would have conducted
itself similarly in communicating with foreign corporation’s Texas-based
employees regardless of their geographical location supports conclusion that
nonresident defendant “did not purposefully avail itself of the benefits, privileges,
or profits of engaging with Texas” merely by communicating with foreign
corporation’s Texas-based employees). Second, after Billy joined the other
Appellees in retaining Mississippi counsel, and after the Mississippi chancery
court entered its final judgment, Ringer forwarded additional correspondence and
releases to Appellees’ Mississippi counsel and did not directly contact any
individual Appellee.

                                         17
misrepresentation in Texas. And they allege that Ringer’s correspondence to

Billy forms a “crucial, integral, and substantial” part of their tort claims against

Appellants.   Appellees argue that these allegations are sufficient to support

specific jurisdiction. However, to the extent that Appellees argue that specific

jurisdiction exists in this case because Ringer directed a tort at a Texas resident,

that argument is foreclosed by Michiana. See Michiana, 168 S.W.3d at 788–92

(holding that allegation or evidence that nonresident defendant directed a tort at

Texas resident insufficient to support specific jurisdiction).

      Appellees attempt to distinguish Michiana by pointing out that in that case

it was the Texas resident who initiated the communication with the nonresident

defendant, whereas in this case it is the nonresident defendant who initiated the

communication with the Texas resident. However, Appellees cite no authority for

the proposition that the supreme court’s rejection of the directed-a-tort theory of

specific jurisdiction in Michiana turned upon who initiated the communication in

which the allegedly tortious misrepresentation was made. The Michiana court

expressly disapproved of the notion that “specific jurisdiction turns on whether a

defendant’s contacts were tortious rather than the contacts themselves.” Id. at

792. We have examined Ringer’s sole contact with Texas and concluded that it

does not meet the purposeful-availment standard. That conclusion does change

merely because of Appellees’ allegation that Ringer’s contact was tortious. Id. at

788–92. Nor is our conclusion altered by Appellees’ allegations that Ringer’s

contact with Texas forms a “crucial, integral, and substantial” part of their tort

                                          18
claims against Appellants. The supreme court recently rejected the notion that

such an allegation is sufficient to confer personal jurisdiction over a nonresident

defendant.   See Searcy, 496 S.W.3d at 70–71 (expressly rejecting dissent’s

argument that “‘if a nonresident defendant’s purposeful activities within Texas are

the crux of the tort claim, Texas courts have jurisdiction’ over that tort claim”).

We therefore find Appellees’ attempt to distinguish Michiana unavailing.

                     B. FAIR PLAY AND SUBSTANTIAL JUSTICE

      Because we have concluded that sufficient minimum contacts are not

present for a Texas court to assert personal jurisdiction over Appellants, we need

not address whether the exercise of personal jurisdiction would offend traditional

notions of fair play and substantial justice. See, e.g., Wilson v. Belin, 20 F.3d
644, 650 n.7 (5th Cir.), cert. denied, 513 U.S. 930 (1994); Grand Aerie Fraternal

Order of Eagles v. Haygood, 402 S.W.3d 766, 782 (Tex. App.—Eastland 2013,

no pet.) (op. on reh’g). See generally Tex. R. App. P. 47.1.

                                V. CONCLUSION

      After considering Appellants’ contacts with Texas as a whole and under

the appropriate sufficiency standards of review, we conclude that they did not

purposefully avail themselves of the privilege of conducting activities within

Texas. Thus, they do not have sufficient contacts with Texas for a Texas court to

exercise specific jurisdiction over them. We therefore sustain Appellants’ issue,

reverse the trial court’s order denying their special appearance, and render



                                        19
judgment dismissing Appellees’ claims against Appellants for lack of personal

jurisdiction.


                                               /s/ Lee Gabriel

                                               LEE GABRIEL
                                               JUSTICE

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: November 17, 2016




                                     20